DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (effectively claims 60-70) in the reply filed on 6/30/2021 is acknowledged.  A supplemental restriction was mailed on 8/30/2021.
Applicant’s election (from the supplemental restriction) without traverse of Group I (claims 60-68) in the reply filed on 10/6/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 31-36 do not include any reference numerals even though multiple reference lines appear to point to various elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 60-65 and 67-68 are objected to because of the following informalities:
On line 1 of claim 60, “A comprising a vascular access device” should read “A 
On lines 5 and 7 of claim 60, “the cannular” should read “the chamfered cannula
On lines 8, 10, 11, and 13-14 of claim 60, “the cannula” should read “the chamfered cannula” to use consistent terminology throughout the claims.  Please make the same amendments in claims 62-65.
 On lines 10 and 13 of claim 60, “the plunger” should read “the removable plunger” to use consistent terminology throughout the claims.  Please make the same amendments in claims 61-65.
On line 2 of claim 65, “the cannula inner wall” should read “the inner wall of the chamfered cannula” to use consistent terminology throughout the claims.
On line 2 of claim 65, “the plunger outer wall” should read “the outer wall of the removable plunger” to use consistent terminology throughout the claims.
On line 2 of claim 67, there is no antecedent basis for “the graft end”.  The examiner suggests amending the dependency to claim 66 to provide the antecedent basis.
On line 2 of claim 68, “the body portion” should read “a body portion” because there is no antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 60-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashmer (US 5,814,017).
In regard to claim 1, Kashmer discloses a comprising a vascular access device (10) for providing prolonged vascular access for infusion of therapeutic agents and/or for insertion of one or more endovascular devices (a syringe is capable of providing prolonged vascular access), comprising: a chamfered cannula (24) comprising a chamfered cannula end (at 25) arranged to engage with a blood vessel at an angle for connection to the blood vessel such that a lumen of the cannular is connected in fluid communication with the blood vessel (functional limitation); and a removable plunger (36) configured to be inserted into the lumen of the cannular and arranged to block and seal the lumen of the cannula; wherein the removable plunger includes a chamfered 
In regard to claim 61, Kashmer discloses wherein the chamfered cannula end and the chamfered end of the plunger have the same chamfered angle (see Figure 2B). 
In regard to claim 62, Kashmer discloses wherein an inner wall of the cannula defining the lumen is profiled to matingly correspond to an outer wall of the plunger (see Figure 2B).  
In regard to claim 63, Kashmer discloses wherein the inner wall of the cannula is profiled so that the plunger cannot rotate due to the mating correspondence with the outer wall of the plunger (see locked state in Figure 5B).
Claim(s) 60-62 and 65-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 4,318,401).
In regard to claim 1, Zimmerman discloses a comprising a vascular access device (10) for providing prolonged vascular access for infusion of therapeutic agents and/or for insertion of one or more endovascular devices, comprising: a chamfered cannula (14) comprising a chamfered cannula end (30) arranged to engage with a blood vessel (27) at an angle for connection to the blood vessel such that a lumen (20) of the cannula is connected in fluid communication with the blood vessel (see Figure 2); and a removable plunger (22/34) configured to be inserted into the lumen of the cannula and arranged to block and seal the lumen of the cannula (see Figure 2; see col. 3, lines 1-5); 
In regard to claim 61, Zimmerman discloses wherein the chamfered cannula end (30) and the chamfered end (38,40) of the plunger (22,34) have the same chamfered angle (clearly shown in Figure 2). 
In regard to claim 62, Zimmerman discloses wherein an inner wall of the cannula (wall of 14) defining the lumen (20) is profiled to matingly correspond to an outer wall (outer wall of 22) of the plunger (see Figure 2).
In regard to claim 65, Zimmerman discloses wherein the mating correspondence of the cannula inner wall (wall of 14) and the plunger outer wall (wall of 22) is arranged so that the chamfered cannula end (30) is parallel with and aligned with the chamfered end (38, 40) of the plunger when the plunger is fully inserted in the cannula (see Figure 2).
In regard to claim 66, Zimmerman discloses wherein the chamfered cannula end (30) is configured as a graft end configured and arranged to engage and connect with the blood vessel via a vascular graft (16).

In regard to claim 68, Zimmerman discloses wherein the connector assembly (44) is arranged to connect with a body portion (42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Smoot (US 2,547,099).
Zimmerman discloses all of the limitations recited in claim 62 but fails to expressly disclose wherein the inner wall of the cannula is profiled so that the plunger cannot rotate due to the mating correspondence with the outer wall of the plunger as is  projections of the outer wall of the plunger are arranged to be received in corresponding recesses in the inner wall of the cannula as is recited in claim 64.  The examiner notes that the Zimmerman device is designed to align the angled ends (30, 38, 40) of the cannula and plunger so there is inherent motivation to prevent rotation between the plunger and cannula because relative rotation would result in the undesirable action of the plunger projecting from the distal end of the cannula.
Smoot discloses a piston (24) configured to axial move within a cannula (10) wherein the inner wall of the cannula is profiled with recesses (axial space between ribs 32) and the outer wall of the plunger is profiled with projections (33) configured to be received within the recesses, wherein the mating correspondence prevents relative rotation between the plunger and cannula while allowing relative axial movement (see Figure 5 and col. 3, lines 44-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Zimmerman with the mating projections and recesses of Smoot to provide the predictable result of allowing relative axial translation while preventing relative rotation.  The modified device would ensure alignment of the angled plunger and cannula ends thereby avoiding improper/unwanted puncture of the blood vessel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783